Exhibit 10.1

 

MIDSTATES PETROLEUM COMPANY, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

PURSUANT TO THE

 

2016 LONG TERM INCENTIVE PLAN

 

(TIME VESTING)

 

*  *  *  *  *

 

Participant:  Executive Name

 

Grant Date:  March 7, 2019

 

Number of Restricted Stock Units Granted:  TBD

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between MIDSTATES PETROLEUM
COMPANY, INC., a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the Midstates Petroleum
Company, Inc. 2016 Long Term Incentive Plan, as in effect and as amended from
time to time (the “Plan”), which is administered by the Committee (as defined in
the Plan); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby
mutually covenant and agree as follows:

 

1.                                      Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the Award provided hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein.  Except as provided otherwise herein, any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.

 

2.                                      Grant of Restricted Stock Unit Award.
 The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of RSUs specified above.  Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in

 

--------------------------------------------------------------------------------



 

this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of Stock underlying the RSUs, except as otherwise specifically provided for in
the Plan or this Agreement.

 

3.                                      Vesting.

 

(a)                                 Subject to the provisions of Sections 3(b) -
3(e) hereof, the RSUs subject to this Award shall vest in full (100%) on
March 1, 2021, provided that the Participant has not incurred a Termination
prior to such vesting date.  Subject to the provisions of Sections 3(b) -
3(e) hereof, there shall be no proportionate or partial vesting in the periods
prior to the vesting date and all vesting shall be subject to the Participant’s
continued service with the Company or any of its Subsidiaries on the vesting
date.

 

(b)                                 Termination Without Cause, due to death or
Disability; Resignation for Good Reason.  In the event of the Participant’s
Termination by the Company without Cause, due to the Participant’s death or
Disability or by the Participant for Good Reason (each, a “Qualifying
Termination”), Participant shall fully vest in all time-vested RSUs granted
hereunder.

 

(c)                                  Change in Control.  All unvested RSUs shall
become fully vested upon the occurrence of a Qualifying Termination on or within
twelve (12) months following a Change in Control.

 

(d)                                 Committee Discretion to Accelerate Vesting. 
In addition to the foregoing, the Committee may, in its sole discretion,
accelerate vesting of the RSUs at any time and for any reason.

 

(e)                                  Forfeiture.  Subject to the terms of this
Section 3, all unvested RSUs (taking into account any vesting that may occur
upon the Participant’s Termination in accordance with Section 3(b) hereof) shall
be immediately forfeited upon the Participant’s Termination for any reason.

 

4.                                      Delivery of Shares.

 

(a)                                 General.  Subject to the provisions of
Section 4(b) hereof, within ten (10) days following the applicable vesting date
of the RSUs, the Participant shall receive the number of shares of Stock that
correspond to the number of RSUs that have become vested on the applicable
vesting date, less any shares withheld by the Company pursuant to Section 8
hereof.

 

(b)                                 Blackout Periods. If the Participant is
subject to any Company “blackout” policy or other trading restriction imposed by
the Company on the date such distribution would otherwise be made pursuant to
Section 4(a) hereof, such distribution shall be instead made on the earlier of
(i) the date that the Participant is not subject to any such policy or
restriction and (ii) the later of (A) the end of the calendar year in which such
distribution would otherwise have been made and (B) a date that is immediately
prior to the expiration of two and one-half months following the date such
distribution would otherwise have been made hereunder.

 

2

--------------------------------------------------------------------------------



 

5.                                      Dividends; Rights as Stockholder.  Cash
dividends on the number of shares of Stock issuable hereunder shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant; provided that such cash dividends shall not
be deemed to be reinvested in shares of Stock and shall be held uninvested and
without interest and paid in cash at the same time that the shares of Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof.  Stock dividends on shares of Stock shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
RSU granted to the Participant; provided that such stock dividends shall be paid
in shares of Stock at the same time that the shares of Stock underlying the RSUs
are delivered to the Participant in accordance with the provisions hereof. 
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Stock covered by any RSU unless and
until the Participant has become the holder of record of such shares.

 

6.                                      Non-Transferability.  The RSUs, and any
rights and interests with respect thereto, issued under this Agreement and the
Plan shall not be sold, exchanged, transferred, assigned, pledged, encumbered or
otherwise disposed of or hypothecated in any way by the Participant (or any
beneficiary of the Participant who holds the RSUs as a result of a Transfer by
will or by the laws of descent and distribution), other than in accordance with
the provisions of Section 10(a) of the Plan.

 

7.                                      Governing Law; Jurisdiction and Venue. 
All questions arising with respect to the provisions of this Agreement shall be
determined by application of the laws of Delaware, without giving any effect to
any conflict of law provisions thereof, except to the extent Delaware state law
is preempted by federal law. The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock. The Company and the Participant shall
irrevocably and unconditionally (a) submit in any proceeding relating to the
Plan or this Agreement, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts
located in Tulsa County, Oklahoma, the court of the United States of America for
the Northern District of Oklahoma, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agree that all claims in respect of any
such Proceeding shall be heard and determined in such Oklahoma State court or,
to the extent permitted by law, in such federal court, (b) consent that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Company and the Participant may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agree not to plead or claim the same,
(c) waive all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to the Plan or this
Agreement, (d) agree that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party, in the
case of a Participant, at the Participant’s address shown in the books and
records of the Company or, in the case of the Company, at the Company’s
principal offices, attention General Counsel, and (e) agree that nothing in the
Plan shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Delaware.

 

8.                                      Withholding of Tax.  The Company may
require the Participant to pay to the Company (or the Company’s Subsidiary if
the Participant is an employee of a Subsidiary of the

 

3

--------------------------------------------------------------------------------



 

Company), an amount the Company deems necessary to satisfy its (or its
Subsidiary’s) current or future obligation to withhold federal, state or local
income or other taxes that the Participant incurs as a result of the Award. With
respect to any required tax withholding, the Participant may (a) direct the
Company to withhold from the shares of Stock to be issued to the Participant
under this Agreement, an amount sufficient to satisfy any federal, state, local
and foreign taxes of any kind (including, but not limited to, the Participant’s
FICA and SDI obligations) which the Company, in its sole discretion, deems
necessary to be withheld or remitted to comply with the Code and/or any other
applicable law, rule or regulation with respect to the RSUs (such amount, in the
aggregate, the “Withholding Obligation”), which determination will be based on
the shares’ Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Withholding
Obligation, based on the shares’ Fair Market Value at the time such
determination is made; or (c) deliver cash to the Company sufficient to satisfy
the Withholding Obligation. Without limiting the foregoing, the Company shall
withhold shares of Stock otherwise deliverable to the Participant hereunder in
order to pay the Participant’s income and employment taxes due upon vesting of
the RSUs, but only to the extent permitted by applicable accounting rules so as
not to affect accounting treatment.

 

9.                                      Legend.  The Company may at any time
place legends referencing any applicable federal, state or foreign securities
law restrictions on all certificates, if any, representing shares of Stock
issued pursuant to this Agreement.  The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates, if any,
representing shares of Stock acquired pursuant to this Agreement in the
possession of the Participant in order to carry out the provisions of this
Section 9.

 

10.                               Securities Representations.  This Agreement is
being entered into by the Company in reliance upon the following express
representations and warranties of the Participant.  The Participant hereby
acknowledges, represents and warrants that:

 

(a)                                 The Participant has been advised that the
Participant may be an “affiliate” within the meaning of Rule 144 under the
Securities Act and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 10.

 

(b)                                 If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the shares of Stock
issuable hereunder must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
of Stock and the Company is under no obligation to register such shares of Stock
(or to file a “re-offer prospectus”).

 

(c)                                  If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the Participant
understands that (i) the exemption from registration under Rule 144 will not be
available unless (A) a public trading market then exists for the Stock of the
Company, (B) adequate information concerning the Company is then available to
the public, and (C) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and (ii) any sale of the shares of Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

 

4

--------------------------------------------------------------------------------



 

11.                               Entire Agreement; Amendment.  This Agreement,
together with the Plan, contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter.  This Agreement may be amended the Board or by
the Committee at any time (a) if the Board or the Committee determines, in its
sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state, tax or securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Award; or (b) other than in the circumstances described in clause
(a) or provided in the Plan, with the Participant’s consent.

 

12.                               Notices.  All notices required or permitted
under this Agreement must be in writing and personally delivered or sent by
certified mail, return receipt requested, and shall be deemed to be delivered on
the date on which it is actually received by the person to whom it is properly
addressed, in the case of a Participant, at the Participant’s address shown in
the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel. Any person entitled to
notice hereunder may waive such notice in writing.

 

13.                               No Right to Employment.  Any questions as to
whether and when there has been a Termination and the cause of such Termination
shall be determined in the sole discretion of the Committee.  Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time, subject to any employment agreement or other service
agreement in effect between the Company and the Participant.

 

14.                               Transfer of Personal Data.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to the RSUs awarded
under this Agreement for legitimate business purposes (including, without
limitation, the administration of the Plan).  This authorization and consent is
freely given by the Participant.

 

15.                               Compliance with Laws.  Notwithstanding any
provision of this Agreement to the contrary, the issuance of the RSUs (and the
shares of Stock upon settlement of the RSUs) pursuant to this Agreement will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act of 1933,
as amended (the “Act”), is at the time of issuance in effect with respect to the
shares issued or (b) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Award will relieve the Company of any
liability in respect of the failure to issue such shares of Stock as to which
such requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company

 

5

--------------------------------------------------------------------------------



 

may require the Participant to satisfy any qualifications that may be necessary
or appropriate to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect to such compliance as may be
requested by the Company. From time to time, the Board and appropriate officers
of the Company are authorized to take the actions necessary and appropriate to
file required documents with governmental authorities, stock exchanges, and
other appropriate Persons to make shares of Stock available for issuance.

 

16.                               Section 409A. Notwithstanding anything herein
or in the Plan to the contrary, the RSUs are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

 

17.                               Binding Agreement; Assignment.  This Agreement
shall inure to the benefit of, be binding upon, and be enforceable by the
Company and its successors and assigns.  The Participant shall not assign any
part of this Agreement without the prior express written consent of the Company,
which consent may not be unreasonably withheld, conditioned or delayed.

 

18.                               Headings.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

19.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same instrument.

 

20.                               Further Assurances.  Each party hereto shall
do and perform (or shall cause to be done and performed) all such further acts
and shall execute and deliver all such other agreements, certificates,
instruments and documents as either party hereto reasonably may request in order
to carry out the intent and accomplish the purposes of this Agreement and the
Plan and the consummation of the transactions contemplated thereunder.

 

21.                               Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------



 

By signing below, the Participant hereby acknowledges receipt of the RSUs issued
on the Grant Date indicated above, which have been issued under the terms and
conditions of the Plan and this Agreement.

 

MIDSTATES PETROLEUM COMPANY, INC.

 

By:

 

 

Name: Kim Harding

Title: Vice President — Human Resources and Administration

 

Accepted by:

 

 

 

 Executive Name

 

Date:

 

 

 

Confirmation of Receipt by Company:

 

By:

 

 

 

Date:

 

 

 

7

--------------------------------------------------------------------------------